UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
NATIONAL LOGISTICS SERVICE, LLC, Case No. l:lS-cv-250
Plaintiff, Litkovitz, l\/I..l.
vs.
MEGATRUCKS LOGISTICS, INC., et al., ORDER

Defendants.

This matter is before the Court following a telephone Status conference held on Oetober
18, 2018. Upon the agreement of the parties and With the consent of the Court, this matter is
STAYED until the conclusion of the status conference scheduled for Decernber 4, 2018 at 2
P.M.

I'I` IS SO ORDERED.

Dat@; /0//5’//? %w./M

Karen L. Litkovitz
United States Magistrate Judge

